DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/21 has been entered.
Notice of Amendment
In response to the amendment(s) filed on 1/15/21, amended claim(s) 1-2, 5, and 27, canceled claim(s) 4, 6, 16-17, and 26, and new claim(s) 28-33 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Applicability of Leahy-Smith America Invents Act
The present application is being examined under the pre-AIA  first to invent provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Newly submitted claim(s) 31-33 is/are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).


This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

Group 1, claims 1-3, 5, and 27-30, drawn to a method for treating a skin tissue area (a first method).

Group 2, claims 31-33, drawn to a method for treating a skin tissue area (a second method).

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. The reasons for the holding of lack of unity are as follows:
The inventions listed in Groups 1 and 2 share common technical features such as a method of non-invasively treating a skin tissue area, the skin tissue area including a dermis layer area in a dermis layer and an epidermis layer area in a epidermis layer, the epidermis layer area having a skin surface and covering the dermis layer area, the method comprising: producing a dermal lesion, localized in the dermis layer area, by focusing a laser beam through a first lens portion into a dermal focal spot at a first depth, the dermal lesion causing rejuvenation of the dermis layer area; and simultaneously producing an epidermal lesion, separate from the dermal lesion; and localized in the epidermis layer area, by focusing the laser beam through a second lens portion into a epidermal focal spot at a second depth less than the first depth, the epidermal lesion covering an area smaller than an area covered by the dermal lesion, such that the production of the epidermal lesion provides epidermal stimulation, which accelerates the rejuvenation of the dermis layer area caused by the dermal lesion.  However, these common technical features are not special technical features because they do not define a contribution over the prior art.  For example, U.S. Patent Application Publication No. 2012/0029353 to Slayton et al. teaches a method of non-invasively treating a skin tissue area (Abstract), the skin tissue area including a dermis layer area in a dermis layer (para [0041]) and an epidermis layer area in a epidermis layer (para [0041]), the .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim(s) 31-33 is/are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim(s) 1-2 and 27-29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2012/0029353 to Slayton et al. (hereinafter “Slayton”) in view of U.S. Patent Application Publication No. 2005/049582 to DeBenedictis et al. (hereinafter “DeBenedictis”).
For claim 1, Slayton discloses a method of non-invasively treating a skin tissue area (Abstract), the skin tissue area including a dermis layer area in a dermis layer (para [0041]) and an epidermis layer area in a epidermis layer (para [0041]), the epidermis layer having a skin surface and covering the dermis layer area (para [0041]), the method comprising:
producing a dermal lesion (25) (Figs. 12 and 13) (para [0043]) (also see page 5 of the 11/18/20 PTAB decision, which cites para [0041] and [0049] for establishing that “Slayton teaches that the subcutaneous tissue affected by these different depth lesions ‘can include … any of epidermal layer, dermis layer’ or other ‘tissue, muscle, tendon, cartilage’ and that ‘ultrasound energy can be emitted to depth at a or below a skin surface in a range from about 0 mm to about 150 mm’”), localized in a dermis layer area (Figs. 5 and 12, and para [0041] and [0079]) (alternatively, Fig. 13 and para [0106]), by focusing energy (108) (Figs. 12-13) (para [0040]) through a first lens (“mechanical lenses or variable focus lenses,” para [0053]) (also see Fig. 12 which shows two different lenses having two different radii of curvature) portion into a dermal focal spot at a first depth (i.e., at 112) (see Figs. 12 and 13), and
simultaneously (as can be seen in Figs. 5 and 12-13, either the one transducer producing both at the same time or the two transducers producing both at the same time) (also see para [0079] and/or [0105]) producing an epidermal lesion (a different 25) (Figs. 12 and 13) (also see page 5 of the 11/18/20 PTAB decision, which cites para [0041] and [0049] for establishing that “Slayton teaches that the subcutaneous tissue affected by these different depth lesions ‘can include … any of epidermal layer, dermis layer’ or other ‘tissue, muscle, tendon, cartilage’ and that ‘ultrasound energy can be emitted to depth at a or below a skin surface in a range from about 0 mm to about 150 mm’”), separate from the dermal lesion (as can be seen in Figs. 12 and 13), and localized in the epidermis layer area (Figs. 5 and 12, and para [0041] and [0079]) (alternatively, Fig. 13 and para [0106]), by focusing energy (108) (Figs. 12-13) (para [0040]) through a second lens portion (“mechanical lenses or variable focus lenses,” para 
Slayton does not expressly disclose that the energy is a laser beam.
However, DeBenedictis teaches energy that is a laser beam (Abstract).
It would have been obvious to a skilled artisan to modify Slayton such that the energy is a laser beam, in view of the teachings of DeBenedictis, because such a modification would be the simple substitution of one energy type for another energy type that would lead to the predictable result of creating treatment zones (i.e., lesions) in the subcutaneous tissue.
Slayton does not expressly disclose that the at least one epidermal lesion is smaller than the at least one dermal lesion, the at least one dermal lesion causing rejuvenation of the dermis layer area, and the at least one epidermal lesion provides epidermal stimulation, which accelerates the rejuvenation of the dermis layer area caused by the at least one dermal lesion.
However, DeBenedictis teaches that the epidermal tissue region that is altered by a radiation source is/are smaller than the dermal tissue region that is altered by a radiation source (as can be seen in Fig. 3) (para [0009], the “minimize epidermal necrosis” discussed in this paragraph leading to a smaller epidermal tissue region altered by radiation than the dermal tissue region), that the at least one dermal lesion rejuvenating the dermal layer area (para [0045] and [0047]-[0049]) (also see para [0062] and [0111]), and that the at least one epidermal lesion provides epidermal stimulation, which accelerates the rejuvenation of the dermis layer area caused by the at least one dermal lesion (para [0047]) (also see para [0045] and [0048]).
It would have been obvious to a skilled artisan to modify Slayton such that the first lesions are dermal lesions, that the second lesions are epidermal lesions, that the deep layer area is a dermis layer area, and that the shallow layer area is an epidermis layer area, that the at least one epidermal lesion is smaller than the at least one dermal lesion, the at least one dermal lesion causing rejuvenation of the 
For claim 2, Slayton does not expressly disclose wherein the dermal lesion provides a first coverage of the skin tissue area and the epidermal lesion provides a second coverage of the skin tissue area, wherein the second coverage is smaller than the first coverage.
However, DeBenedictis teaches that the epidermal tissue region that is altered by a radiation source is smaller to the dermal tissue region that is altered by a radiation source (as can be seen in Fig. 3) (para [0009]).
It would have been obvious to a skilled artisan to modify Slayton wherein the at least one dermal lesion provides a first coverage of the skin tissue area and the at least one epidermal lesion provides a second coverage of the skin tissue area, wherein the second coverage is smaller than the first coverage, in view of the teachings of DeBenedictis, for the obvious advantage of pulling the dermal tissue inward, which results in pulling taut any overlying laxity through a stretching of the epidermis, through a process that “not only reduces the down-time and side effects of the treatment, but also increases the positive skin-tightening effects” (see para [0056] of U.S. Patent Application Publication No. 2008/0262482 to Hantash et al.).
For claim 27, Slayton further discloses wherein the first and second lens portions are laterally offset from each other (see either Figs. 12 or 13), causing the epidermal lesion to be laterally offset from the dermal lesion (as can be seen in Fig. 10).
For claim 28, Slayton further discloses wherein the second lens portion is a central lens portion, and the first lens portion is an annular lens portion surrounding the central lens portion, causing the epidermal lesions to be vertically stacked over the dermal lesion (as can be seen in Fig. 12).
For claim 29, Slayton does not expressly disclose wherein the laser beam comprises a fractional laser beam having a wavelength in the range of 800 nm – 11 µm and having a pulse duration of 0.1 – 40 ms.
However, DeBenedictis teaches wherein the laser beam comprises a fractional laser beam (para [0042]) having a wavelength in the range of 800 nm – 11 µm (para [0079]) and having a pulse duration of 0.1 – 40 ms (para [0079]) (also see Table 1).
It would have been obvious to a skilled artisan to modify Slayton wherein the laser beam comprises a fractional laser beam having a wavelength in the range of 800 nm – 11 µm and having a pulse duration of 0.1 – 40 ms, in view of the teachings of DeBenedictis, because such treatment parameters are suitable to produce lesions/necrotic zones in the subcutaneous tissue of Slayton (see para [0079] of DeBenedictis).
Claim(s) 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayton in view of DeBenedictis, and further in view of U.S. Patent Application Publication No. 2009/0069741 to Altshuler et al. (hereinafter “Altshuler”).
For claim 3, Slayton and DeBenedictis do not expressly disclose where the first coverage of the skin tissue area is less than 40 % of the skin tissue area and wherein the second coverage of the skin tissue area is less than 5 % of the skin tissue area.
However, Altshuler teaches that a coverage area is a result effective variable that can be less than 40 % of the skin tissue area and also that it can be less than 5% of the skin tissue area based upon the desired therapeutic effect to be achieved (para [0138] of Altshuler).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969); See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  A skilled artisan would have been motivated to optimize Slayton for the obvious advantage of tailoring treatment depending on whether excessive heating and damaged needs to be prevents, thermal reaction is needed in an entire treatment area, ablation of damaged tissue is needed, or an underlying bias of heat is needed, all depending on what is desired for the treatment to effect.
Claim(s) 5 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Slayton in view of DeBenedictis, and further in view of U.S. Patent Application Publication No. 2011/0092966 to Guo et al. (hereinafter “Guo”).
For claim 5, Slayton and DeBenedictis do not expressly disclose wherein producing the dermal lesion and producing the epidermal lesion comprises: providing the laser beam at a predetermined laser power during a predetermined pulse time; wherein the laser beam has a power density in the dermal focal spot or the epidermal focal spot above a characteristic threshold value for the respective dermal or epidermal skin tissue at which a laser induced optical breakdown (LIOB) event is produced.
However, Guo teaches wherein producing the dermal lesion and producing the epidermal lesion comprises: providing the laser beam at a predetermined laser power during a predetermined pulse time (para [0015]), wherein the laser beam has a power density in the dermal focal spot or the epidermal focal spot above a characteristic threshold value for the respective dermal or epidermal skin tissue at which a laser induced optical breakdown (LIOB) event is produced (para [0015]).

For claim 30, Slayton and DeBenedictis do not expressly disclose wherein the laser beam for producing the laser-induced optical breakdown (LIOB) has a wavelength in the range of 700 nm – 1.5 µm and a pulse duration of 50 fs – 1 ns.
However, Guo teaches wherein the laser beam for producing the laser-induced optical breakdown (LIOB) has a wavelength in the range of 700 nm – 1.5 µm and a pulse duration of 50 fs – 1 ns (para [0015]).
It would have been obvious to a skilled artisan to modify Slayton wherein the laser beam for producing the laser-induced optical breakdown (LIOB) has a wavelength in the range of 700 nm – 1.5 µm and a pulse duration of 50 fs – 1 ns, in view of the teachings of Guo, for the obvious advantage of providing a laser that is sufficient to be able to make lesions in biological tissue (see para [0015] of Guo).
Response to Arguments
Applicant(s)’ arguments filed 1/15/21 have been fully considered.
With respect to the 112 rejection(s), Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to Domankevitz in view of DeBenedictis, Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to Slayton in view of DeBenedictis and Domankevitz, Applicant’s amendments and arguments are persuasive and thus the rejection(s) is/are withdrawn.
With respect to Slayton in view of DeBenedictis, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791